In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                       No. 07-13-00369-CR


                           VAL WAYNE WILLIAMS, APPELLANT

                                                V.

                             THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 46th District Court
                                   Hardeman County, Texas
                   Trial Court No. 4226, Honorable Dan Mike Bird, Presiding

                                      December 12, 2013

                               MEMORANDUM OPINION
                     Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


       Appellant Val Wayne Williams appeals his conviction for evading arrest or

detention with a vehicle.      He was sentenced on March 13, 2013.1 Appellant filed his

notice of appeal on October 9, 2013. Therefore, the notice appeared to be late. This

circumstance was brought to the attention of appellant and opportunity was granted him


       1
         We note that the appellate record contains two separate judgments concerning the matter on
appeal. One judgment is dated February 27, 2013 and imposed sentence on that date; and the second
judgment dated March 13, 2013 also imposed sentence on the same day. We, further, note that a motion
for new trial was filed on March 8, 2013 and the indictment was amended on March 13, 2013. The
judgment entered on March 13, 2013 was the result of a plea bargain.
to show why we have jurisdiction. He was also afforded the opportunity to file with the

court, a trial court certification showing he had the right to appeal as the one on file

showed the matter was the result of a plea bargain, and therefore he had no right to

appeal. Appellant filed a response addressing the trial court certification and requested

appointed counsel but failed to address the late notice of appeal.

       To be timely, a notice of appeal must be filed within thirty days after the sentence

is imposed or suspended in open court or within ninety days after that date if a motion

for new trial is filed. TEX. R. APP. P. 26.2(a). Appellant did file a motion for new trial;

therefore, the deadline for perfecting an appeal here lapsed in June of 2013. Again, the

notice at bar was not filed until October of 2013.

       A timely filed notice of appeal is essential to invoke our appellate jurisdiction.

Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). If it is untimely, we can

take no action other than to dismiss the proceeding. Id. at 523. Appellant's notice being

untimely filed, we have no jurisdiction over the matter and dismiss the appeal.

       Accordingly, appellant’s appeal is dismissed.



                                                 Per Curiam



Do not publish.




                                             2